DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on May 10, 2021 has been entered.
 Response to Arguments
Applicants' arguments filed April 8, 2021 have been fully considered but they are not persuasive.  These comments were addressed in the Advisory Action mailed April 15, 2021.  In the Advisory, the Examiner noted that the planar bus bar limitation is taught by Rowden (US 2017/0345799) and provided a motivational statement for how it would combine with Cai.  The Applicants have filed the RCE without addressing or rebutting this analysis.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 10 each recites the broad recitation “an inductor”, and the claim also recites “wherein the inductor includes a planar bus bar” which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear if the Applicants are seeking patent protection over generic inductors or only the ones that are planar bus bars.  If the Applicants intend to narrowly define the limitation as only being a planar bus bar, then this limitation should be presented instead of “an inductor”.  For example, the last limitation of claim 1 may recite “an inductive planar bus bar arranged between…”.  The claim is indefinite because it introduces a broad limitation and then seeks to narrow it within the same claim.  
Claims 3-5 and 9 are similarly rejected as they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2018/0345819) in view of Rowden (US 2017/0345799).
With respect to claim 1, Cai discloses an energy system for a vehicle (fig 1; par 17-26), comprising: 
at least one HV battery (31); 
at least one fuel-cell (14) configured to supply a current to the HV battery (via the converter 30; see par 17 and 21); 
a diode (D1) arranged between the at least one fuel-cell and the at least one HV battery, which diode allows the current to flow only in a direction from the at least one fuel-cell to the at least one HV battery; 
a switching element (21) arranged between the at least one fuel-cell and the HV battery (see fig 1) and configured to disconnect or close a circuit between the at least one fuel-cell and the at least one HV battery (because it can be opened or closed); 
a control unit (50A-B; par 26) configured to control the switching element; and 

Cai discloses the structure of claim 1.  The fuel-cell provides current, through the switch, inductor (which is part of a converter, and diode to a DC bus that is coupled to a battery (31, 40) and the inverter (32).  Cai discloses an inductor, but does not expressly disclose it includes a planar bus bar.  Rowden discloses that inductors are known to include planar bus bars (par 4).
Cai and Rowden are analogous because they are from the same field of endeavor, namely inductors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Cai inductor to be of the type disclosed by Rowden.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  The skilled artisan would have been aware of the different ways to construct an inductor.  Selecting one of these known types is an obvious modification. 
With respect to claim 3, Cai discloses the switching element is designed as an electromechanical switching element (par 26, “switches or contactors”).  
With respect to claim 9, Cai discloses the inductor, which obviously has a saturation magnetization, and a switching operation of the switching element.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Cai/Rowden inductor to reach its saturation magnetization “during” the switching operation.
The inductor will not receive any current until the switching element is switched.  It is only upon activating the switching element that the fuel cell provides power, through the inductor, to the HV battery.  Thus, the skilled artisan would understand that, within the combination, the Cai/Rowden inductor can only reach saturation magnetization when it is supplied with power, which only occurs during a switching operation. 
Further, the claim recites a coincidental relationship.  The claim does not require that the inductor always reaches saturation magnetization during switching operations.  The claim does not require that the switching operation is purposefully controlled to achieve saturation magnetization.  Rather, the claim is directed to how the inductor is “designed”.  It does not appear that the language of the claim offers any narrowing structure (there is no functionality).  
With respect to claim 10, Cai and Rowden combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Rowden and Walter (US 2005/0175876).

Cai and Walter are analogous because they are from the same field of endeavor, namely fuel cell switches.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Cai switch with the Walter MOSFET.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Cai and Walter disclose equivalent switches.  The skilled artisan would have understood the benefits and drawbacks of each type of known switch and would have considered the Walter MOSFET as a viable option for the Cai switch (21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836